Citation Nr: 1135023	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  04-40 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, denied the Veteran's August 2002 claim for entitlement to service connection for erectile dysfunction and for an acquired psychiatric disorder, claimed as depression.

This case previously reached the Board in December 2006, at which time the Board remanded the Veteran's claims for further development.  Then, in December 2007, the Veteran's claims were returned to the Board.  At that time, the Veteran's claims for service connection for an acquired psychiatric disorder and for erectile dysfunction were remanded by the Board for further development.  However, in the same decision, the Board confirmed the agency of original jurisdiction (AOJ)'s prior denials of service connection for arteriosclerotic heart disease, atrial fibrillation, sleep apnea, inguinal hernia, the residuals of pneumonia, and asthma.  The Veteran has not pursued further action regarding these claims; therefore, only the claims for service connection for an acquired psychiatric disorder and for erectile dysfunction remain for appellate review.  

These claims were returned to the Board in January 2010, at which time the Board denied the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and for erectile dysfunction.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion for Remand (Joint Motion) to vacate the Board's September 2009 decision, and requested a remand to the Board for further action.  The Joint Motion was accepted by the Court in December 2010, and the Veteran's claims for service connection for an acquired psychiatric disorder and for erectile dysfunction have been returned to the Board for further consideration consistent with the Joint Motion.

The issues of entitlement to service connection for peripheral neuropathy, spinal stenosis, and associated cervical and lumbar spine radiculopathy have been raised by the record (see the Veteran's statements of May and August 2007, and May and October 2010), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, to accord compliance with the provisions of the Joint Motion, further development of the record is necessary.

First, the Joint Motion indicated that the Board had failed to assure compliance with the December 2007 Board remand.  A Board remand "confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has clarified that substantial compliance, and not strict compliance, with the terms of a remand are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, at 272.  

In this regard, in December 2007, the Board had requested further development appropriate for a claim for posttraumatic stress disorder (PTSD), and had requested that the AOJ undertake certain specific steps.  In this regard, the AOJ was first to request a statement regarding any in-service stressors which he may have experienced.  Then, the AOJ was to prepare a memorandum which reviewed the entire claims file and summarized all unverified stressors claimed by the Veteran.  Thereafter, the AOJ was to request any information from the U.S. Army and U.S. Army and Joint Services Records Research Center (JSRRC), which might corroborate the Veteran's alleged experiences and stressors.  The Joint Motion indicated that the JSRRC request had not been submitted.  See pges. 5-6.  In this regard, the Board must ensure compliance by the AOJ with the provisions of the December 2007 Board remand.  

As such, the AOJ must prepare a memorandum which reviews the Veteran's claimed stressors, and then using this information submit a request to the JSRRC in an attempt to confirm these claimed activities.  In this regard, the Veteran has asserted that he was exposed to wounded and injured service members and Vietnamese during his service (see the November 2004 substantive appeal (VA Form 9)), that he was assigned to review body bags as a punishment for behavior issues (see the November 2004 VA Form 9, and August 2007, December 2008 statements), and has also indicated that he was exposed to mortar or rocket fire (see the August 2009 VA psychiatric examination).  Then, after a such a review has been conducted, the AOJ should submit a request for confirmation of any of these events to the JSRRC or other appropriate records review agency.  If such a request cannot be undertaken, or would be futile, the AOJ must clearly explain why.

Second, the AOJ is obligated to obtain further VA medical treatment records.  In this regard, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Joint Motion noted that the Veteran has indicated VA treatment that is relevant to both his acquired psychiatric disorder and erectile dysfunction claims.  See the Joint Motion pges. 4-5.  In this regard, the Joint Motion noted that in August 2007 the Veteran indicated that his urological disability had progressed to mild incontinence which was being treated by the VA, such that these records should be obtained.  Furthermore, in January 2007, December 2008, and August 2011 statements, the Veteran indicated that he had been receiving VA treatment for an acquired psychiatric disorder.  Therefore, these records should be obtained.

Third, regarding the Veteran's claim for service connection for erectile dysfunction the Joint Motion indicated that certain records relevant to the Veteran's claim for were of record, but had not been acknowledged by the July 2008 VA medical examiner.  The Joint Motion specifically quoted the VA examiner's statement that, "if said records from Houston could be reviewed, it may shed a different light on the subject.  If more details are necessary, would recommend this patient be referred to Augusta or Atlanta urology services for a more complete and in depth evaluation."  The Joint Motion noted that the records to which the July 2008 examiner specifically referred were of record, indicated as being records from Texas of 1982.  

In this regard, the Board notes that the July 2008 VA medical examiner noted a review of records from Dr. Copeland, Dr. Graham, and Dr. Christy.  However, the examiner indicated that the Veteran's "original workup" in Texas were not of record.  The Board notes that there are in fact records from Texas dating from February 1982 from a Dr. Fishman, at St. Luke's Hospital.  These records indicate that the Veteran was seen at that time for a "surgical revision" of a "GUPP implementation [which occurred in] December 1981."  As such, the Joint Motion is correct in that there are relevant records from Texas, which the July 2008 VA medical examiner did not indicate having reviewed.  However, these records clearly indicate that they are not from the Veteran's "original workup" or records from his original surgery, in that they record revision of the prior surgery.  See also the Veteran's August 1987 statement of the history of his erectile dysfunction indicating initial surgery in 1980, and the January 1988 private treatment record from Emory Hospital indicating the first erectile dysfunction treatment occurred in 1981.  

Even so, despite the apparent mischaracterization of the medical evidence of record by the Joint Motion, the July 2008 VA medical examiner did not specifically note the existence of these records or if they might in any way affect the opinion.  Furthermore, a new examination, by an appropriate medical professional, should be provided to address if any further testing might assist in determining the etiology of the Veteran's claimed erectile dysfunction.  Specifically the examiner should answer the question as to whether further evaluation or testing by Augusta or Atlanta urology services could aid the examiner in providing an etiology of the Veteran's erectile dysfunction.  If so, such testing should be conducted, and then reviewed with a new etiological opinion.

Finally, the Board concludes that an addendum should be provided to the August 2009 VA medical opinion, to fully address the relevant medical evidence of record.  First, certain service personnel records do show that the Veteran experienced some behavior issues during his military service.  He has also indicated pre-service history of relevant treatment.  See the Veteran's November 2003 notice of disagreement (NOD).  In this regard, the Board notes that with regard to the Veteran's in-service history of behavior issues during his military service, congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  However, the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  As such, the Veteran was not diagnosed with any acquired psychiatric disorder during his military service.  Nevertheless, a more complete VA opinion must be undertaken to address the complete evidence of record.

Therefore, the Board concludes that to address the issues raised by the December 2010 Joint Motion, further development of the Veteran's claims is necessary.  Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health care providers that have provided relevant current treatment for erectile dysfunction or an acquired psychiatric disorder, and attempt to obtain records from each health care provider that he identifies, if such records are not already in the claims file.  

	Whether or not the Veteran has identified any new records, the AOJ must attempt to obtain all VA medical treatment records showing treatment for an acquired psychiatric disorder or for erectile dysfunction from August 2007 to the present.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

2.	Then, review the claims file and note any evidence of an in-service stressor submitted by the Veteran.  This should address the Veteran's statements that:

A)	He was exposed to wounded and injured service members and Vietnamese.  See the November 2004 substantive appeal (VA Form 9).

B)	He was assigned to review body bags as a punishment for behavior issues.  See the November 2004 VA Form 9, and August 2007, December 2008 statements.

C)	He was been exposed to mortar or rocket fire.  See the August 2009 VA psychiatric examination.  

D)	Any other relevant statements contained within the record, or obtained subsequent to this remand.

3.	Prepare a memorandum reviewing the Veteran's stated "stressor" events.  Submit the list of these events to the U.S. Army and U.S. Army and Joint Services Records Research Center (JSRRC) (or other appropriate records management agency), and request confirmation that any or all of these events occurred.  If such a request is not possible or would be futile, this must be adequately explained in the memorandum.

4.	After all relevant records and/or responses have been associated with the claims file, the Veteran should then be afforded a VA genitourinary examination to determine the nature and etiology of any current erectile or genitourinary disorders, to determine whether any such disorder may be related to the Veteran's military service.  

	The examiner should be (if possible) a physician who has not previously examined the Veteran.  The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for erectile dysfunction:

A)	Please provide a comprehensive review of the history of the Veteran's current erectile dysfunction.  This should include acknowledging the following: the private treatment records dated in February 1982 from St. Luke's hospital, as well as the various records from Dr. Patterson, Emory Hospital (Dr. Graham), Dr. Christy, and the January 2006 VA medical examination and July 2008 addendum, as well as any other relevant history of record, the statements provided by the Veteran, and any relevant records obtained subsequent to this remand.

	Then, please answer the following questions:  

A)	Has all relevant testing and information been provided as necessary to enable you to provide an opinion regarding the etiology of the Veteran's erectile dysfunction?

B)	If any relevant testing is necessary prior to providing an opinion, please undertake such testing before answering the following question. 

C)	Is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran's erectile dysfunction is connected to his military service?

	In answering this question, the examiner must fully address all the evidence of record, including the Veteran's treatment acknowledged above.  

D)	Please comment on the likelihood that the Veteran's erectile dysfunction is due to intercurrent causes, completely unrelated to the Veteran's military service.  

	Any opinions expressed by the reviewer must be accompanied by an explanation of the rationale for the opinion expressed, and should be rooted in the available evidence of record.

	The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	Arrange for the August 2009 VA psychiatric examiner, if available, to provide an addendum to the prior opinion.  The claims folder and a copy of this remand must be made available to the examiner for review.  The examiner must specifically answer the following issues:

A)	Please review the Veteran's statements and the relevant evidence regarding his history, including his in-service personnel problems, and his stated history of pre-service psychiatric treatment.  See the Veteran's November 2003 notice of disagreement (NOD), November 2004 substantive appeal (VA Form 9), and April, August 2007, and December 2008 statements.  

B)	Is it at least as likely as not that any of the Veteran's currently diagnosed acquired psychiatric disorders are caused by his military service?

C)	If the answer to the above is no, is it at least as likely as not that any current disorder represents a disorder superimposed on, or aggravation of, a pre-existing personality or psychiatric disorder which existed prior to the Veteran's military service?  

	A further VA medical examination is not necessary in order to provide the requested opinion unless the August 2009 VA physician is unavailable, or deems another examination necessary to render the opinion requested.  If the August 2009 VA medical examiner is unavailable, then a new examination is required to answer the above questions.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

5.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

6.	Then, readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder and for erectile dysfunction.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



